                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonio Maurice Rouse                                             Docket No. 4:09-CR-21-1FL

                               Petition for Action on Supervised Release

COMES NOW Michael W. Dilda, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Antonio Maurice Rouse, who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute More Than 50 Grams of Cocaine Base
(Crack), in violation of 21 U.S.C. § 846, was sentenced by the Honorable Louise W. Flanagan, U.S. District
Judge, on June 9, 2010, to the custody of the Bureau of Prisons for a term of 124 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of
5 years.

Antonio Maurice Rouse was released from custody on December 21, 2016, at which time the term of
supervised release commenced. On September 15, 2017, a Violation Report was filed with the court
advising the defendant had contact with law enforcement on September 9, 2017, regarding the suspected
use of alcohol; however, Rouse failed to report the law enforcement contact to the probation officer within
72 hours. The court agreed with the probation officer’s recommendation to continue supervision.

On February 5, 2019, a Petition for Action on Supervised Release was filed with the court advising the
defendant was charged in Greene County, North Carolina, with Driving While License Revoked and
Speeding (19CR001) on January 1, 2019. Rouse failed to report these charges to the probation officer
within 72 hours. Additionally, on January 15, 2019, the defendant was charged in Greene County with
Driving While License Revoked and Speeding (19CR041). On February 7, 2019, the court agreed with the
probation officer’s recommendation for Rouse to complete 60 days of Location Monitoring with curfew.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 22, 2019, the defendant was charged in Lenoir County, North Carolina, with Driving While
License Revoked, Fictious/Altered Title/Registration Card/Tag (19CR701467), Expired Registration
Card/Tag, and Expired/No Inspection (19CR701468), which occurred on the same day. The charges are
pending disposition. Rouse reported these charges to the probation officer in a timely manner and
apologized for his conduct. The defendant has been verbally reprimanded and warned of the possible
consequences of continued driving without a valid license. As a sanction for this violation conduct,
completion of 30 days of Location Monitoring with curfew is recommended. The defendant signed a
Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Antonio Maurice Rouse
Docket No. 4:09-CR-21-1FL
Petition For Action
Page 2




Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Dwayne K. Benfield                            /s/ Michael W. Dilda
Dwayne K. Benfield                                Michael W. Dilda
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  201 South Evans Street, Rm 214
                                                  Greenville, NC 27858-1137
                                                  Phone: 252-830-2342
                                                  Executed On: April 11, 2019

                                     ORDER OF THE COURT

                                12th
Considered and ordered this _________              April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
